MODERN MATURITY CENTER, Employer Below, Appellant,
v.
WALTER COVERDALE, Claimant Below, Appellee,
v.
BAYHEALTH MEDICAL CENTER, Employer Below, Appellee.
No. 452, 2009.
Supreme Court of Delaware.
Submitted: November 25, 2009.
Decided: December 2, 2009.
Before HOLLAND, BERGER and RIDGELY, Justices.
RANDY J. HOLLAND, Justice.
This 2nd day of December 2009, the Court having considered this matter on the briefs filed by the parties has determined that the final judgment of the Superior Court should be affirmed on the basis of and for the reasons assigned by the Superior Court in its decision dated April 20, 2009.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Superior Court be, and the same hereby is, AFFIRMED.